Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EXECUTION COPY SECOND AMENDMENT, dated as of December 18, 2006 (this  Amendment ), to the CREDIT AGREEMENT dated as of July 8, 2005, as amended by the First Amendment dated as of December 7, 2006 (as further amended, restated, supplemented or otherwise modified from time to time, the  Credit Agreement ), among EXPEDIA, INC., a Delaware corporation; EXPEDIA, INC., a Washington corporation; TRAVELSCAPE, LLC, a Nevada limited liability company (successor to TRAVELSCAPE, INC., a Nevada corporation); HOTELS.COM, a Delaware corporation; HOTWIRE, INC., a Delaware corporation; the other Borrowing Subsidiaries from time to time party thereto; the Lenders from time to time party thereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. Morgan Europe Limited, as London Agent. WITNESSETH: WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the Credit Agreement on the terms and subject to the conditions set forth therein; and WHEREAS, the Company has requested that the Lenders amend certain provisions of the Credit Agreement and the Lenders under the Credit Agreement whose signatures appear below, constituting at least the Required Lenders, are willing to amend the Credit Agreement on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the mutual agreements herein contained and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1. Defined Terms . Capitalized terms used but not otherwise defined herein (including in the preamble hereto) have the meanings assigned to them in the Credit Agreement. SECTION 2. Amendment of Section 6.11 . Section 6.11 of the Credit Agreement is hereby amended in its entirety to read as follows: SECTION 6.11. Consolidated Net Worth . The Company will not at any time permit Consolidated Net Worth to be less than the sum at such time of (a) US$4,500,000,000 and (b) commencing with the fiscal quarter beginning on January 1, 2007, 50% of the Companys Consolidated Net Income for each fiscal quarter of the Company for which Consolidated Net Income is positive and for which financial statements shall have been delivered under Section 5.01(a) or (b). SECTION 3. Representations, Warranties and Agreements . The Company, as to itself and each of the Subsidiaries, hereby represents and warrants to and agrees with each Lender and the Agents that: 2 (a) The representations and warranties set forth in Article III of the Credit Agreement, as amended hereby, are true and correct in all material respects on and as of the Amendment Effective Date (as defined below) and after giving effect to this Amendment, with the same effect as if made on and as of such date, except to the extent such representations and warranties expressly relate to an earlier date, in which case they were true and correct as of such earlier date. (b) As of the Amendment Effective Date, after giving effect to this Amendment, no Default or Event of Default has occurred and is continuing. SECTION 4. Effectiveness . This Amendment shall become effective as of the date (the  Amendment Effective Date ) on which the Administrative Agent shall have received duly executed counterparts hereof that, when taken together, bear the authorized signatures of the Company and Lenders constituting at least the Required Lenders. SECTION 5. Credit Agreement . Except as specifically stated herein, the Credit Agreement shall continue in full force and effect in accordance with the provisions thereof. As used therein, the terms Agreement, herein, hereunder, hereto, hereof and words of similar import shall, unless the context otherwise requires, refer to the Credit Agreement as modified hereby. SECTION 6. Applicable Law . THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. SECTION 7. Counterparts . This Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original but all of which, when taken together, shall constitute a single instrument. Delivery of an executed counterpart of a signature page of this Amendment by telecopy shall be effective as delivery of a manually executed counterpart hereof. SECTION 8. Expenses . The Company agrees to reimburse the Administrative Agent for its reasonable out-of-pocket expenses in connection with this Amendment, including the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative Agent. 3 IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be duly executed by their respective authorized officers as of the date first above written. EXPEDIA, INC., a Delaware corporation, by: /s/ Bret Myers Name: Bret Myers Title: Vice President and Treasurer JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by: /s/ Peter B. Thauer Name: Peter B. Thauer Title: Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Fifth Third Bank by: /s/ Gary S. Losey Name: Gary S. Losey Title: Vice President by: 1 Name: Title: 1 For any institution requiring a second signature line. To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Wachovia Bank, N.A. by: /s/ Scott Suddreth Name: Scott Suddreth Title: Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: The Royal Bank of Scotland, plc by: /s/ William McGinty Name: William McGinty Title: Senior Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Bank of America, N.A. by: /s/ John Margetanski Name: John Margetanski Title: Vice President by: 1 Name: Title: 1 For any institution requiring a second signature line. To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: U.S. BANK NATIONAL ASSOCIATION by: /s/ Kurban H. Merchant Name: Kurban H. Merchant Title: Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: BNP Paribas by: /s/ Nuala Marley Name: Nuala Marley Title: Managing Director by: /s/ Nanette Baudon 1 Name: Nanette Baudon Title: Vice President 1 For any institution requiring a second signature line. To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Societe Generale by: /s/ Nigel Elvey Name: Nigel Elvey Title: Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: BARCLAYS BANK PLC by: /s/ David Barton Name: David Barton Title: Associate Director To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Sumitomo Mitsui Banking Corporation by: /s/ Leo E. Pagarigan Name: Leo E. Pagarigan Title: Joint General Manager by: 1 Name: Title: 1 For any institution requiring a second signature line. To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: HSBC Bank USA, National Association by: /s/ Darren Pinsker Name: Darren Pinsker Title: Senior Vice President To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: Mizuho Corporate Bank, Ltd. by: /s/ Leon Mo Name: Leon Mo Title: Senior Vice President by: 1 Name: Title: 1 For any institution requiring a second signature line. To approve the Second Amendment to the Expedia, Inc. Credit Agreement: Name of Institution: United Overseas Bank Limited, New York Agency by: /s/ George Lim Name: George Lim Title: FVP and General Manager by: /s/ Mario Sheng Name: Mario Sheng Title: AVP
